Citation Nr: 0428585	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1997, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Rick D. Little from the Bill 
Smith Homeless Veterans Project


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that it had made a 
clear and unmistakable error in the April 6, 1999, rating 
decision in assigning an effective date of November 2, 1995, 
for the grant of service connection for post-traumatic stress 
disorder and assigned an effective date of August 26, 1997.


FINDINGS OF FACT

1.  On May 23, 1994, the veteran submitted a claim for 
service connection for a psychiatric disorder.

2.  Service connection for a psychiatric disorder was denied 
by the RO in a January 1995 decision.  The veteran was 
notified of the decision in a February 1995 letter and filed 
a notice of disagreement in November 1995.  The veteran 
failed to file a substantive appeal following the issuance of 
the April 1996 statement of the case.

3.  On June 10, 1996, the veteran's service personnel records 
were received at the RO.  

4.  On August 28, 1997, the veteran filed a petition to 
reopen the claim for service connection for post-traumatic 
stress disorder.

5.  The new and material evidence, here the service personnel 
records, were part of the evidence which constituted "new 
and material evidence," and therefore the former rating 
decision should have been reconsidered.




CONCLUSION OF LAW

The legal criteria for an effective date of May 23, 1994, for 
the grant of service connection for post-traumatic stress 
disorder have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.156(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

Initially, the Board notes that the RO labeled the issue as 
whether the April 1999 rating decision was clearly and 
unmistakably erroneous in assigning an effective date of 
November 2, 1995, for the award of service connection for 
post-traumatic stress disorder.  The issue before the Board 
is whether the veteran is entitled to an effective date 
earlier than August 28, 1997, for the award of service 
connection for post-traumatic stress disorder, as the veteran 
is clearly contesting the effective date assigned in the 
August 1999 rating decision.  Thus, the Board has labeled the 
issue as a request for an earlier effective date.  This 
characterization of the issue is not determinative as to the 
outcome of the claim.  In other words, the claim will be 
adjudicated the same regardless of the terminology on the 
title page.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication or a claim for compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.  
Under 38 C.F.R. § 3.400(b)(2) (2004), it states that the 
effective date for disability compensation will be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  

Under 38 C.F.R. § 3.156(c) (2004), it states the following, 
in part:

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs. . . .

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
earlier effective date of May 23, 1994, for the award of 
service connection for post-traumatic stress disorder.  The 
reasons follow.

The veteran submitted his claim for service connection for a 
psychiatric disorder on May 23, 1994.  In the January 1995 
rating decision, the RO denied the claim, stating that the 
service medical records showed no evidence of a psychiatric 
condition and that there had been no evidence of a current 
psychiatric disorder, to include evidence of continuity of 
symptomatology from the time the veteran had been discharged 
from service.

In November 1995, the veteran clarified that the psychiatric 
disorder for which he was seeking service connection was 
post-traumatic stress disorder.  The veteran also indicated 
that he was appealing the denial of service connection for a 
psychiatric disorder.  Subsequent to this notice of 
disagreement, the veteran submitted a detailed statement 
regarding the in-service stressors from his experiences in 
Vietnam.  He was examined by VA in February 1996 and 
diagnosed with post-traumatic stress disorder.  

In an April 1996 rating decision, the RO denied the claim for 
service connection for post-traumatic stress disorder, 
stating that there was no evidence to corroborate the 
veteran's in-service stressors.  At the same time, the RO 
issued a statement of the case, which included the claim for 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder.  The veteran was told he 
needed to submit a substantive appeal to perfect his appeal.  
The record reflects that the veteran did not submit a 
substantive appeal.  Thus, the January 1995 rating decision 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

In June 1996, the RO received the veteran's service personnel 
records.  

On August 28, 1997, the veteran submitted an application to 
reopen the claim for service connection for post-traumatic 
stress disorder.  The RO received reports from the U.S. Armed 
Services Center for Research of Unit Records, which 
substantiated the veteran's allegations of having been 
exposed to enemy activity.  The veteran's claim for service 
connection for post-traumatic stress disorder was then 
granted in an April 1999 rating decision.

As stated above, the veteran seeks an effective date of May 
23, 1994, for the award of service connection for post-
traumatic stress disorder.  As correctly pointed out in the 
joint motion for remand, the Board, in its November 2002 
decision, failed to consider the application of 38 C.F.R. 
§ 3.156(c) to the veteran's claim for an earlier effective 
date.  The Board now finds that applying that regulation to 
the facts in this case, an effective date of May 23, 1994, 
for the award of service connection for post-traumatic stress 
disorder is warranted.  Here, part of the evidence which 
constituted "new and material evidence" and reopened the 
claim for service connection for post-traumatic stress 
disorder were the veteran's service personnel records.  These 
records were received at the RO in June 1996, and the RO, in 
the April 1999 rating decision, should have reconsidered its 
former decision in compliance with the regulation.  See 
38 C.F.R. § 3.156(c).  Thus, if the April 1996 rating 
decision is reconsidered, then the date of receipt of claim 
is May 23, 1994.  

Accordingly, the Board grants an earlier effective date of 
May 23, 1994, for the award of service connection for post-
traumatic stress disorder.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.156(c); 3.400.


ORDER

Entitlement to an effective date of May 23, 1994, for the 
award of service connection for post-traumatic stress 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits. 



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



